DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Application filed on 11/01/2019
Claims 1-17 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalyanaraman, US PG PUB# 2016/0290819 A1 (hereinafter Kal) in view of Zhou, US PG PUB# 2018/0128636 A1 (hereinafter) in view of
As for independent claim 1:
Kal shows a method of providing information to guide a user along a determined route to a destination through a navigable network comprising a plurality of decision points using a navigation apparatus, the method comprising: 
obtaining a current position of the navigation apparatus (see GPS transceiver in 0030); 
obtaining, using instructive data comprising data indicative of manoeuvres to be made by the user at decision points of the navigable network along the determined route, a next manoeuvre to be made by the user and a distance to the next manoeuvre from the current position of the navigation apparatus (0026, 0032, 0035, Kal shows current position along with start point and destination); 
determining, using informative data comprising data indicative of events on the determined route of which the user may want to be alerted, whether there is at least one event within a predetermined distance of the current position of the navigation apparatus, the predetermined distance being selected based on a type of event, and, when an event is determined to be within the predetermined distance, obtaining, using the informative data, a distance to the event from the current position of the navigation apparatus (0026, 0019, 0041, Kal shows navigation system along with alternate route based on events such as weather on the affected area); 
determining an order in which first and second portions of a graphical user interface (GUI) are arranged relative to each other within a display window based on a comparison of the distance to the next manoeuvre from the current position of the navigation apparatus and the distance to the event from the current position of the navigation apparatus, wherein the first portion of the GUI comprises an indication of the next manoeuvre, and wherein the second portion of the GUI comprises an indication of the event (0026, Kal shows navigation program generates overlay icon and other notification such as data appropriate to the navigation interface, see different portions represented by arrows and icons in Figure 5); 
providing data indicative of the GUI to a display device of the navigation apparatus to cause the display of the GUI thereon. However in the same field of endeavor Zhou teaches providing data indicative of the GUI to a display device of the navigation apparatus to cause the display of the GUI thereon in 0044-0045. Both Kal and Zhou teach linear route navigation system. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Kal to incorporate the teaching of Zhou, thus allow the user to have the options to expand an indicator on the navigation user interface (Zhou, 0045).
As for dependent claim 2:
Kal and Zhou teaches the method of claim 1, comprising receiving event data from a server based on the current position of the navigation apparatus, wherein the event data comprises data indicative of events of which the user may wish to be alerted, wherein the informative data is based on the received event data (Zhou, 0032, 0036 see server and device).As for dependent claim 3:Kal and Zhou teaches the method of claim 1, wherein the instructive data and the informative data are stored in at least one repository, the method comprising: accessing the instructive data stored in the at least one repository; and storing the informative data in the at least one repository (Zhou, see memory in 0033).As for dependent claim 4:Kal and Zhou teaches the method of claim 1, wherein the instructive data comprises a list of manoeuvres ordered according to their position along the determined route from the current position of the navigation apparatus to the destination, the list of manoeuvres optionally being updated as the user progresses along the determined route (Kal shows a list of maneuvers in 0026 and Figure 5). As for dependent claim 5:Kal and Zhou teaches the method of claim 1, wherein the informative data comprises a list of events on the determined route ordered according to their position along the determined route from the current position of the navigation apparatus to the destination, the list of manoeuvres optionally being updated as the user progresses along the determined route (0026, 0019, 0041, Kal shows alternate route based on As for dependent claim 6:Kal and Zhou teaches the method of claim 1, wherein the instructive data and informative data are stored together as a combined list of manoeuvre and events ordered according to their position along the determined route from the current position of the navigation apparatus to the destination, the list of manoeuvres and events optionally being updated as the user progresses along the determined route (Zhou, 0050 shows user progress through the navigation route and updated displaying showing future maneuvers). As for dependent claim 8:Kal and Zhou teaches the method of claim 1, wherein the informative data comprises at least some data comprising dynamic travel information reflecting current, or near current, conditions on the navigable network (Zhou, 0050 and Kal, 0041 and Figure 5).As for dependent claim 9:Kal and Zhou teaches the method of claim 1, wherein if two or more events are determined to be within the predetermined distance, or a predetermined distance associated with each event, the second portion of the GUI comprises an indication of a first event, and a further portion of the GUI comprises an indication a further event, the method comprising determining an order in which the first, second and further portions of the GUI are arranged relative to each other within a display window based on a comparison of the distances from the current position of the navigation apparatus to the next manoeuvre and to the first and further events (Figure 5, 0026, 0041 Kal).As for dependent claim 10:Kal and Zhou teaches the method of claim 9, wherein the GUI only includes portions for a predefined maximum number of events (Figure 5 Kal, shows events, 0041).As for dependent claim 11:Kal and Zhou teaches the method of claim 1, further comprising, at least in a navigation view, displaying a representation of a 2D or 3D navigation map in the graphical user interface simultaneously with displaying the first and second, and optionally further portion(s), relating to the next manoeuvre and event(s), wherein the navigation map provides a representation of a current position and an indication of the path to be taken from the current position to follow the predetermined route (Kal, 0032, the user selects a button causing navigation program to issue an instruction to user interface 106 to display current position on a conventional map instead of or in addition to the generated linear route).  As for dependent claim 12:Kal and Zhou teaches the method of claim 1, wherein the first and second portions, and optionally further portion(s), of the GUI comprise at least one selectable GUI element that can be individually selected by the user, for example using a touch based command, wherein a selection of a selectable GUI element of the first and/or second portion, and optionally further portion(s), of the GUI causes the GUI to show at least some, and preferably all, of the manoeuvres and events on the determined route from the current position to the destination in the display window (Zhou shows the user may expand an indicator on the navigation user interface to get more information 0045).As for dependent claim 13:Kal and Zhou teaches the method of claim 1, wherein the navigation apparatus comprises an element that, when selected by the user, causes the determined route to be changed (Kal, 0032, the user selects a button causing navigation program to issue an instruction to user interface 106 to display current position on a conventional map instead of or in addition to the generated linear route).As for dependent claim 14:Kal and Zhou teaches the method of claim 13, wherein the element is comprised in the GUI (Kal, 0026, 0041 and Zhou 0045)As for dependent claim 15:Kal and Zhou teaches the method of claim 14, wherein the element is comprised in the second portion of the GUI (0026, Kal shows navigation program generates overlay icon and other notification such as data appropriate to the navigation interface, see different portions represented by arrows and icons in Figure 5).As for independent claims 16 and 17 :Claims 16 and 17 contain substantial subject matter as claimed in claims 1 and are respectfully rejected along the same rationale.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/David Phantana-angkool/Primary Examiner, Art Unit 2175